 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNNY HOWARD GATES,                              Case No. 1:19-cv-01279-LJO-BAM (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13           v.                                         DISMISSAL OF CERTAIN CLAIMS AND
                                                        DEFENDANTS
14    RODRIGUEZ, et al.,
                                                        (ECF No. 12)
15                       Defendants.
16

17          Plaintiff Johnny Howard Gates (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 22, 2019, the assigned Magistrate Judge screened Plaintiff’s complaint and

21   found that Plaintiff stated a cognizable claim against Defendant Castillo for excessive force in

22   violation of the Eighth Amendment, but failed to state any other cognizable claims against any

23   other defendants. The Court ordered Plaintiff to either file a first amended complaint or notify the

24   Court of his willingness to proceed only on the cognizable claim. (ECF No. 9.) On November

25   25, 2019, Plaintiff notified the Court of his willingness to proceed on the cognizable claim against

26   Defendant Castillo identified by the Court. (ECF No. 10.)

27          Accordingly, on November 26, 2019, the Magistrate Judge issued findings and

28   recommendations that this action proceed on Plaintiff’s complaint against Defendant Castillo for
                                                       1
 1   excessive force in violation of the Eighth Amendment, and all other claims and defendants be

 2   dismissed from this action for failure to state a claim. (ECF No. 12.) The findings and

 3   recommendations were served on Plaintiff and contained notice that any objections were to be

 4   filed within fourteen (14) days after service. (Id. at 4–5.) No objections have been filed, and the

 5   deadline to do so has expired.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 8   findings and recommendations to be supported by the record and by proper analysis.

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1. The findings and recommendations issued on November 26, 2019, (ECF No. 12), are

11               adopted in full;

12          2. This action shall proceed on Plaintiff’s complaint, filed September 13, 2019, (ECF No.

13               1), against Defendant Castillo for excessive force in violation of the Eighth

14               Amendment;

15          3. All other claims and defendants are dismissed based on Plaintiff’s failure to state

16               claims upon which relief may be granted; and

17          4. This action is referred back to the assigned Magistrate Judge for further proceedings

18               consistent with this order.

19
     IT IS SO ORDERED.
20
21      Dated:     December 20, 2019                        /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26
27

28
                                                        2
